     DAVID D. FISCHER (SBN 224900)
 1   LAW OFFICES OF DAVID D. FISCHER, APC
     5701 Lonetree Blvd. Suite 312
 2
     Rocklin, CA 95765
 3   (916) 447-8600 - Telephone
     (916) 930-6482 – Fax
 4   davefischer@yahoo.com – E-mail
 5
     Attorney for Defendant
     VIRENDRA MAHARAJ
 6

 7
                        IN THE UNITED STATES DISTRICT COURT FOR THE
 8
                              EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                  )
                                                )       No. 2:16-CR-0094 TLN
11
                                                )
           Plaintiff,                           )       STIPULATION AND ORDER
12
                                                )       CONTINUING THE STATUS
     v.                                         )       CONFERENCE TO NOVEMBER 29, AT
13
                                                )       9:30 A.M.
     VIRENDRA P. MAHARAJ,                       )
14
                                                )
     ROSALIN R. PRASAD,                         )
15
                                                )
           Defendants.                          )
16
                                                )
                                                )
17
                                                )
                                                )
18
                                                )
                                                )
19
                                                )
                                                )
20
                                                )
21

22
                                         STIPULATION
23
           IT IS HEREBY STIPULATED AND AGREED between the defendants, Rosalin
24
     Prasad and Virendra Maharaj, by and through their undersigned defense counsel, and the
25
     United States of America, by and through its counsel, Assistant U.S. Attorney Grant
26
     Rabenn, that the status conference presently set for October 18, 2018 should be continued
27
     to November 29, 2018 at 9:30 a.m., and that time under the Speedy Trial Act should be
28
     excluded from October 18, 2018 through November 29, 2018.


                                                    1
 1          The reason for the continuance is that Mr. Fischer has been in trial and needs more
 2   time to prepare. Also, AUSA Grant Rabenn has just been assigned to the case. Counsel
 3   would like to meet and confer about discovery and scheduling. The continuance is
 4   necessary to ensure continuity of counsel. Accordingly, the time between October 18,
 5   2018, and November 29, 2018 should be excluded from the Speedy Trial calculation
 6   pursuant to Title 18, States Code, Section 3161(h)(7)(B)(iv) and Local Code T-4 for
 7   defense preparation. The parties intend to set a trial date at the next status conference. The
 8   parties stipulate that the ends of justice served by granting this continuance outweigh the
 9   best interests of the public and the defendants in a speedy trial. 18 U.S.C. §3161(h)(7)(A).
10   Mr. Rabenn and Mr. Cozens have authorized Mr. Fischer to sign this pleading for them.
11
     Dated: October 12, 2018                                  U.S. ATTORNEY
12

13                                                     by:    /s/ David D. Fischer for
                                                              GRANT RABENN
14
                                                              Assistant U.S. Attorney
15                                                            Attorney for Plaintiff
16

17   Dated: October 12, 2018                                  /s/ David D. Fischer
                                                              DAVID D. FISCHER
18
                                                              Attorney for Defendant
19                                                            VIRENDRA P. MAHARAJ
20

21   Dated: October 12, 2018                                  /s/ David D. Fischer for
                                                              PHILIP COZENS
22                                                            Attorney for Defendant
23                                                            ROSALIN R. PRASAD

24

25

26

27

28




                                                   2
 1
                                      ORDER
 2

 3

 4
     IT IS SO FOUND AND ORDERED this 15th day of October, 2018.
 5

 6

 7

 8
                                                 Troy L. Nunley
 9
                                                 United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           3
